Citation Nr: 1021028	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for otosclerosis, right, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1958.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In January 2009, the Board remanded this issue to the RO for 
the scheduling of a hearing.  This case is now before the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In January 2009, the Board remanded this appeal because the 
Veteran requested a video conference hearing before a member 
of the Board at the local VA office in a December 2008 
statement.  Thereafter, it appears as though the RO issued to 
the Veteran a letter asking him to select what type of 
hearing he preferred, although this is uncertain because the 
letter is dated January 13, 2006.  In any event, in the 
letter the RO told the Veteran that if he did not reply and 
request a video conference hearing, he would be scheduled for 
a travel board hearing.  The Veteran did not respond and did 
not waive the right to appear at a travel board hearing.  As 
such, additional development is needed to ensure that the 
Veteran's due process rights are met. 

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700, a hearing on 
appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  Moreover, pursuant 
to 38 C.F.R. § 19.75, hearings on appeal held at VA field 
facilities will be scheduled for each area served by a 
regional office.

To ensure full compliance with due process requirements and 
the Board's January 2009 remand, a second remand is required.  
Stegall, 11 Vet. App. 271 (1998).  On remand, the RO shall 
schedule the Veteran for a travel board hearing before a 
Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a Veterans Law Judge at the 
RO in Chicago, Illinois.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing, and 
that notice should be associated with the 
claims folder.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


